Per Curiam.

By the 17th section of the act, any constable may serve process under that act, and the liability created by the 15th section, must be consideradas coextensive with the power of the officer to execute the process. It appears in regard to one of the executions, that the defendant below was clearly in default, for no cause was shown why he did not levy and collect the money. As to the other executions, the evidence does not appear sufficient to charge him ; but the excess of damages here, is too small to justify our interference, on the ground of the insufficiency of the evidence to support it, even if we could affirm a judgment in part, given under the 25 dollar act; but on that, point we give no opinion. The judgment must be affirmed.
J udgment affirmed.